                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION


 UNITED STATES OF AMERICA,                                                              Plaintiff,

 v.                                                 Criminal Action No. 3:16-cr-162-DJH-LLK

 JASON MOSS,                                                                         Defendant.

                                           * * * * *

                                            ORDER

       Jason Moss, proceeding pro se, has filed a motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255. (Docket No. 36) Moss argues that he was denied effective

assistance of counsel, that his conviction of both receiving and possessing child pornography

violated the Double Jeopardy Clause of the Fifth Amendment, and that the prosecutor not seeking

a further reduction in his sentence constituted prosecutorial misconduct. (Id., PageID # 129) The

Court referred this matter to United States Magistrate Judge Lanny King for report and

recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) & (3). (D.N. 42)

       Judge King issued his Findings of Fact, Conclusions of Law, and Recommendation on May

16, 2019. (D.N. 53) He recommended that Moss’s § 2255 motion as to his first claim be denied

both because Moss withdrew his ineffective-assistance claim and because he waived his pre-plea

ineffectiveness claims by pleading guilty. (Id., PageID # 231–32) As to the second claim, Judge

King recommended denying Moss’s § 2255 motion because his convictions for receiving and

possessing child pornography were based on separate acts or transactions. (Id., PageID # 232–35)

Judge King also recommended denying the motion as to Moss’s third claim because the United

States decided not to file a Rule 35(b) motion and neither exception that would allow the Court to

“second guess” that decision applies. (Id., PageID # 235–36)


                                                1
       Regarding Moss’s other requests, Judge King recommended that Moss be denied an

evidentiary hearing “because there is no factual dispute” in this matter. (Id., PageID # 237) And

he recommended that Moss be denied a certificate of appealability because reasonable jurists

would not disagree with the analysis.         (Id.)   The time for objections to the report and

recommendation has now run, with no objections filed.

       The Court need not review a magistrate judge’s findings when no objection is made. See

Thomas v. Arn, 474 U.S. 140, 150–52 (1985). Nevertheless, the Court has reviewed the record

and agrees with Judge King’s recommendation. Accordingly, and the Court being otherwise

sufficiently advised, it is hereby

       ORDERED as follows:

       (1)       The Findings of Fact, Conclusions of Law, and Recommendation of Magistrate

Judge Lanny King (D.N. 53) are ADOPTED in full and INCORPORATED by reference herein.

       (2)       Jason Moss’s motion to vacate, set aside, or correct his sentence pursuant to 28

U.S.C. § 2255 (D.N. 36) is DENIED.

       (3)       A separate judgment will be entered this date.

        June 17, 2019




                                                           David J. Hale, Judge
                                                        United States District Court




                                                  2
